Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 3.	This action is in response to the papers filed on 05/18/2022.
Currently, claims 24, 28-30, 32-35, and 37 are pending, and they under the examination.
The claims were previously examined for elected species of CARNS1, PHBP8 and ZCWPW2 genes, and PSMB9 and SCG2 genes that were rejoined with elected species (for claim 31 filed on 12/22/2020 or amended claim 32 filed on 08/16/2021); and “at least two genes” (claim 33), as indicated in prior office actions. 
Upon reviewing the amended claims and the elected species, claim 32 is examined for CARNS1, PHBP8, ZCWPW2, PSMB9 and SCG2 genes.
4.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) as follows: The provisional application # 62596588 (priority date of 08/12/2017), does not disclose all 36 genes differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients as recited in the instant claims. The provisional application only discloses one recited gene among 36 recited genes.  
Claim Rejections - 35 USC § 112 (d) (New Ground)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33, which depends from claim 32, is directed to the plurality of genes that is selected from the group consisting of at least two genes, at least five genes, and at least 20 genes. Claim 32 is directed to measuring the expression levels of a plurality of genes among 36 genes. Thus, the recitation of claim 33 does not further limit the scope of its independent claim 32 because the plurality of genes selected from the group consisting of at least two genes, at least five genes, and at least 20 genes are in the scope of the plurality of genes among 36 genes.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101 (Maintained Rejection)
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 24, 28-30, 32-35, and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claim 24 is analyzed. The claim recites a method of determining whether a human subject is afflicted with Alzheimer’s disease (AD) or non-Alzheimer’s dementia (non-ADD). Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to a judicial exception. Claim 24 is directed to a method for determining whether a human subject is afflicted with AD or non-ADD when a subject is suspected of having dementia by analyzing the expression level of a gene that is differentially expressed between synchronized cultured skin cell fibroblasts derived from AD subjects and those derived from non-ADD subjects. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claim recites analyzing the subject as “afflicted with AD” or “non-ADD” based on the measured expression level of a gene, which could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea [e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)]. That is a mental process. Therefore, claim 24 is directed to at least once exception which is termed a law of nature, an abstract idea or both (Step 2A Prong 1: Yes).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The elements in the claim 24, “synchronizing” and “measuring” method steps do not integrate the judicial exception because they are data gathering method steps. Therefore, the method steps of the synchronizing and the measuring fail to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claim is evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claim recites synchronizing a population of cultured skin cell fibroblasts derived from the subject, and measuring the expression level of a gene that is differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. The methods of cell-cycle synchronization of cells derived from a subject, and measuring associated gene expression levels, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Cooper and Shedden. Cell & Chromosome; 2003; 2: p. 1-12, Review; Alkon and Khan, Pub. No.: US 2010/0021913 A1; Chirila and Alkon, WO 2016/144838, publication date of September 15, 2016; Loboda et al. PG Pub. No.: US 2014/0304845 A1, publication date of October 09, 2014; and Stephanie, PG Pub No: US 2008/0286876 A1, publication date of November 20, 2008]. For example, Chirila and Alkon teach a method for classing AD population from an age-matched control (AC) population and/or a non-Alzheimer's disease demented (non-ADD) population based on a biomarker assay (see para 0011-0015, claim 1, abstract). Alkon and Khan teach culturing human skin fibroblasts cells with the diagnosis AD and age-matched control that comprises culturing the cells with 10% serum to reach 90-100% confluence stage in 25-ml cell culture flasks and performing “starving” in serum-free medium (DMEM) for 24 h (i.e. synchronizing) (see para 65); and determining differential expressions of genes between the subject who has been diagnosed with AD and the normal subject (see para 0026, 0057 and 0035). Loboda teaches a method of detecting gene expression that are significantly associated with AD to diagnose or monitor the disease (abstract, para 007, claims 1-3) and observing the genes corresponding to the regulation of AD in AD subjects (e.g. ZCWPW2 and PSMB9) (para 52p 13 Table 2, para 50 and p 33 Table 6, para 041). 
Therefore, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claim 24 is not directed to patent eligible subject matter. 
Claim 28 further defines the method of synchronizing. Claims 29-30, 32-35, and 37, are directed to the gene or the method of measuring gene expression and the claims further limit the gene and gene expression. These limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter. 
Response to Argument
The response traverses the rejection on pages 5-9 of the remarks mailed on 05/18/2022. 
(A)	The response asserts that the resulting synchronized population of cultured skin cell fibroblasts (resulted from the method step a) does not occur in nature. (see page 5)
	This argument is reviewed and fully considered but it is not found persuasive. First, the claims are directed to a method. The claims are not directed to a product to be performed markedly different characteristic analysis to what occurs in nature via comparing the characteristics of the claimed product and its counterpart [see MPEP 2106.04 (b) II and (c) I A].
For method claims, MPEP 2104 (c) I C states the following:
 “the claim is not subject to the markedly different analysis for nature-based products used in the process. This is because the analysis of a process claim should focus on the active steps of the process rather than the products used in those steps. For example, when evaluating a claimed process of cryopreserving hepatocyte cells comprising performing density gradient fractionation to separate viable and non-viable hepatocytes, recovering the viable hepatocytes, and cryopreserving the recovered viable hepatocytes, the court did not subject the claim to the markedly different characteristics analysis for the nature-based products (the hepatocytes) used in the process. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1049, 119 USPQ2d 1370, 1374 (Fed. Cir. 2016) (claims are directed to a process of creating a preparation of multi-cryopreserved hepatocytes, not to the preparation itself).”

(B) 	The response asserts that “the claimed method for differentiating AD from non-ADD comprises, in relevant part, the step of measuring the expression levels of one or more of 36 specific genes that, as the inventors surprisingly discovered, are differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. It is the differential expression of these defined genes that, at least in part, permits the invention's superior ability to determine whether a patient is afflicted with AD as opposed to non- ADD. The unexpected nature of this differential expression cannot be overstated.” (see page 6)

	The response further asserts providing the support of above position in the Declaration filed under 37 CFR 1.132 by inventor Florin V. Chirila.; and discusses the declaration (see page 6 lower, page 7). 
	The response asserts the following:
    PNG
    media_image1.png
    219
    588
    media_image1.png
    Greyscale

 	This response has been thoroughly reviewed and fully considered but not found persuasive. First, the argument is directed to superior ability and known/not known in determining a correlation between differentially expressed genes in synchronized cultured skin cell fibroblasts derived from AD subjects and those derived from non-ADD subjects (a subject is suspected of having dementia but no AD). This correlation is a judicial exception of a law of nature in the claim. Step 2B analysis evaluated whether the claim recites any steps in addition to the judicial exception amount to an inventive concept or significantly more than the judicial exception.  The judicial exception is not a step in addition to the judicial exception.  Thus, the unexpected nature of the differential expression as argued by the response is not significantly more.  
Here, the steps in addition to the judicial exception are the method of synchronizing cultured skin cell fibroblasts derived from the subjects and measuring the expression level of a gene in the synchronized cells. The analysis considers whether these steps were previously known or not known (i.e. well-understood, routine, conventional activates in Step 2B analysis) (see MPEP 2106.05). These recited method steps were well-understood, routine, conventional prior to the effective filing date of the invention (see the teachings of the cited reference including Alkon and Khan in the rejection above). Thus, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. 
( C) 	The response further asserts that the claim as a whole is directed to a patent-eligible subject matter, not to a judicial exception (see page 8 para 4); and using the subject matter eligibility test for products and process: the Step 1 analysis is “Yes” because the claim is directed to a process and the Step 2 analysis is a “NO” as each claim as a whole is not directed to at least one judicially recognized exception (see page 8 para 4).
This response has been thoroughly reviewed and fully considered but not found persuasive. Under Step 2 A Prong 1, claim 24 is directed to at least one juridical exception that is termed a law of nature, an abstract idea or both (Step 2A Prong 1: Yes) (see above). As discussed under (A), the claim is directed to a process and the claim is not subject to the markedly different analysis for nature-based products used in the process [MPEP 2104 (c) I C]. Furthermore, under Step 2 A Prong 2, the method steps of “synchronizing” and “measuring” are data gathering method steps and they do not integrate the judicial exception into a practical application. Thus, the claim as a whole does not integrate the judicial exception into a practical application (Step 2A Prong 2: No). 
(D) The response refers to “Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals" ("Vanda Memo") and asserts that "evaluated the claims as a whole, including the arguably conventional genotyping [ ] steps, when determining that the claim was not 'directed to' the recited natural relationship between the patient's genotype and the risk of QTc prolongation. “. 
This response has been thoroughly reviewed and fully considered but not found persuasive. The claims in the Vanda are patent eligible because they claimed an application of that relationships between iloperidone, CYP2D6 metabolism, and QTc prolongation (e.g. administering iloperidone to the patient), not only the relationships between iloperidone, CYP2D6 metabolism, and QTc prolongation. The MPEP is explicitly clear that the Vanda claims were held eligible as not "directed to" a relationship because they also recited a step of treating the patient with an amount of a particular medication that was tailored to the patient’s genotype. Vanda Pharms., 887 F.3d at 1134-36, 126 USPQ2d at 1279-81. This particular treatment step applied the natural relationship in a manner that integrated it into a practical application. The court’s analysis in Vanda is equivalent to a finding of eligibility at Step 2A Prong Two (Pathway B).”  Here the claim does not recite any particular treatment step and thus is not analogous to the Vanda claims (See MPEP 2106.04(b)).    
In the instant claim, the claim does not recite any application of the relationships between measured differentially expressed genes in synchronized skin fibroblasts in AD patients and non-ADD patients. 
In conclusion, the claims not include any additional elements that are sufficient to amount to significantly more than the judicial exception and the claims are not directed to patent eligible subject matter. Thus, the rejection is maintained.
IMPROPER MARKUSH GROUPING REJECTION (Maintained Rejection)
9.	Claims 24, 28-30, 32-35, and 37 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “multiple genes recited in the claims” (e.g. claims 24, and 32) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
These genes do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each gene would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Response to Argument
The response traverses the rejection on page 9-10 of the remarks mailed on 05/18/2022. 
The response asserts that “In support, applicants note MPEP 2117(II), which states the following: "The alternatives (1) share a 'single structural similarity' when they belong to the same recognized physical or chemical class or to the same art-recognized class, and 
(2) share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention." (emphasis added) First, each of the 36 members of the Markush group is a gene, and thus belongs to the same recognized physical or chemical class. Second, since the 36 members of the Markush group are genes that are differentially expressed between AD- and non-ADD- derived synchronized cultured skin cell fibroblasts, they share a common function or use when they are disclosed in the specification in the context of the claimed invention.’
This response has been thoroughly reviewed but not found persuasive for the following reasons:  
(1) MPEP states that “A Markush grouping is proper if the members of a group share a single structural similarity and a common use.” (see MPEP 2117 I). Thus, to meet the criteria of a proper Markush grouping in a claim, the members of a group (i.e. the listed genes in the claims) are required to share both a single structural similarity and a common use to be a proper Markush grouping.  
(2) The listed genes do not share a single structure, thus no “single structural similarity”. The listed genes are structurally distinct. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited expressed genes would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. 
 For example, recited CARN1 gene is located on chromosome 11; and is a member of the ATP-grasp family of ATPases, catalyzes the formation of carnosine (beta-alanyl-L-histidine) and homocarnosine (gamma-aminobutyryl-L-histidine), which are found mainly in skeletal muscle and the central nervous system, respectively (https://www.genecards.org/cgi-bin/carddisp.pl?gene=CARNS1). The recited gene SCG2 gene is located at chromosome 2; and is a member of the chromogranin/secretogranin family of neuroendocrine secretory proteins (see https://www.genecards.org/cgi-bin/carddisp.pl?gene=SCG2).
Thus, listed genes in claim -do not share any substantial common structure to perform the same function [see MPEP 2117, also see MPEP 2117 D]. The rejection is maintained.
Claim Rejections - 35 USC § 102 (New Ground)
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim 24, 28, and 32-33 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Alkon (Alkon and Khan, PG Pub. No.: US 2010/0021913 A1, publication date: January 28, 2010), as evidenced by the information obtained from Human Genome U133A (Affymetrix) [from platform GPL96,retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL96, retrieved on 09/28/2022, which was used to analyze gene expression in brain tissues from human samples in  Pavlopoulos et al. Sci Transl Med. 2013; 5(200): page 1-28 (see GSE46193, https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE46193, retrieved on 09/28/200)].
The instant claims are directed to two active method steps, namely synchronizing a population and measuring the expression level of a gene selected from the list recited in the claim.  The additional whereby recitation is not an active method step of the claim.  If Applicant wishes to require a comparison, identifying or determining step, Applicant should include an active method step directed to these limitations. 
With regard to claim 24 method step (a), Alkon teaches synchronizing a population of cultured skin cell fibroblasts derived from the subject. For example, Alkon teaches the method of culturing human skin fibroblasts cells with diagnoses AD and age-matched control that comprises culturing the cells with 10% serum to reach 90-100% confluence stage in 25-ml cell culture flasks and performing “starving” in serum-free medium (DMEM) for 24 h (see para 65) (limitation of claim 28).
With regard to claim 24 method step (b), Alkon teaches performing synchronizing human skin fibroblast (as described above), collecting the cells after the culture, isolating RNA from the cultured fibroblast pellets and measuring a number of gene expression levels via microarray using Human Genome U133A (Affymetrix) (para 0065-0068, Table 1-2, claim 1). Alkon teaches the detecting gene expression changes of one or more genes in the cells from a subject suspected of having AD by comparing the expression level of some or more genes of the control cells obtained from an individual without AD (see claim 1, para 0026, 0057). The Human Genome U133A (Affymetrix) array is incorporated with probes recited genes (e.g. SCG2 and PSMB9) (see the evidence below). Thus, the method of Alkon inherently measuring gene expression levels of SCG2 and PSMB9. (Limitations of claim 32-33)
	The recitation as “measuring the expression level of a gene that is differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients, wherein the gene is AC004057.1, …… ZNF444, or ZNF70” indicates the inherent property of the recited genes that differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. Thus, the claim does not require to detect the differential expression of recited genes in synchronized skin fibroblasts from the subject. The claim only requires measuring the recited gene expression level in synchronized skin fibroblast derived from the subject. 
	Similarly, the recitation of “whereby (i) the subject is afflicted with AD if the expression level measured in step (b) is consistent with that gene's expression level in synchronized cultured skin cell fibroblasts derived from AD patients, and (ii) the subject is afflicted with non-ADD if the expression level measured in step (b) is consistent with that gene's expression level in synchronized cultured skin cell fibroblasts derived from non-ADD patients” indicates an inherent property of the genes (that differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients).
Accordingly, Alkon teaches all the limitations of claims 24, 28, and 32.
The Evidence 
The information is obtained from Human Genome U133A (Affymetrix) from platform GPL96 (retrieved from https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL96, retrieved on 09/28/2022) which was used to analyze gene expression in brain tissues from human samples in Pavlopoulos et al. Sci Transl Med. 2013; 5(200): page 1-28 (see GSE46193, https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE46193 in  retrieved on 09/28/200).

    PNG
    media_image2.png
    629
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    83
    1860
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    44
    975
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103 
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 24, 28-30, 32-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alkon (Alkon and Khan, PG Pub. No.: US 2010/0021913 A1, publication date: January 28, 2010), Loboda (Loboda et al. PG Pub. No.: US 2014/0304845 A1, publication date of October 09, 2014), Stephanie (PG Pub No: US 2008/0286876 A1, publication date of November 20, 2008), Pietrzak (Pietrzak et al. Biochemical and Biophysical Research Communications 479 (2016) 875-880), and Ikeda (Ikeda et al. Dementia and Geriatric Cognitive Disorders; 2000; 11; 5: page 245-250).
The instant claims are directed to two active method steps, namely synchronizing a population and measuring the expression level of a gene selected from the list recited in the claim.  The additional whereby recitation is not an active method step of the claim.  
With regard to claim 24 method step (a), Alkon teaches synchronizing a population of cultured skin cell fibroblasts derived from the subject. For example, Alkon teaches the method of culturing human skin fibroblasts cells with diagnoses AD and age-matched control that comprises culturing the cells with 10% serum to reach 90-100% confluence stage in 25-ml cell culture flasks and performing “starving” in serum-free medium (DMEM) for 24 h (see para 65) (limitation of claim 28).
With regard to claim 24 method step (b), Alkon teaches performing synchronizing human skin fibroblast (as described above), collecting the cells after the culture, isolating RNA from the cultured fibroblast pellets and measuring a number of gene expression levels via microarray using Human Genome U133A (Affymetrix) (para 0065-0068, Table 1-2, claim 1). Alkon teaches the detecting gene expression changes of one or more genes in the cells from a subject suspected of having AD by comparing the expression level of some or more genes of the control cells obtained from an individual without AD (see claim 1, para 0026, 0057). 
Alkon teaches determining differential gene expression between AD sample and control sample/normal subject (e.g. control cells from non-AD subjects, control cells from age-matched control subjects) (para 0042, para 0026, para 0035, para 0057). Alkon teaches that AD is associated with dementia and AD is characterized clinically by progressive loss of memory, cognition, and etc. (para 0003). Furthermore, Alkon teaches “the method of the invention can be used to distinguish Alzheimer's pathology or dementia from that associated with other forms of dementia, such as frontotemporal degenerative dementias (e.g., Pick's disease, corticobasal ganglionic degenerations, and frontotemporal dementia), Huntington's disease, Creutzfeldt Jakob disease, Parkinson's disease, cerebrovascular disease, head trauma, and Substance abuse” (para 0037). These teachings of Alkon suggest performing the assay in AD subjects and control subjects having dementia [e.g. non-ADD (non-Alzheimer’s dementia]. 
	With regard to claim 24, Alkon does not further describe measuring recited gene expressions in the method, although measuring gene expression levels in synchronized skin-fibroblasts from AD via microarray using Human Genome U133A (Affymetrix) in the method of Alkon inherently includes measuring some recited genes (e.g. SCG2 and PSMB9) (see above). 
Loboda teaches a method of detecting gene expression that are significantly associated with AD to diagnose or monitor the disease (abstract, para 007, claims 1-3). Loboda teaches observing the differential gene expression between AD and normal subject or non-demented subject; and biomarkers values between non-demented and AD subjects (see para 0016, 0019-0020, 0027, 0034-0037, 0040, Figure 8, Figure 11-12). Loboda further teaches observing the genes corresponding to the regulation of AD in AD subjects. For examples ZCWPW2 (page 33 Table 6, para 0041, para 0052) and PSMB9 (page 13 Table 2, para 0050). 
Stephanie teaches a method of screening a small molecule compound for using in treating AD subjects by screening a test compound against a target gene from a group of genes including SCG2 (abstract, para 0006). The method comprises detecting genes (e.g. SCG2) that are significantly associated with AD (para 0007). Stephanie teaches observing a statistically significant association of particular genes including SCG2 with AD (para 0006-0007, para 0049, Table 6, Example 1 para 0010).
Pietrzak teaches a method of detecting gene expression in RNA sample isolated from human brain tissues from subjects suffering from dementia with Lewy bodies (DLB) and age-matched control subjects lacking a diagnosis of neurodegenerative disorders (see p 875 col 2 para 2 through p 876 col 1-2). Pietrzak teaches that “Dementia with Lewy bodies (DLB) is the second most common neurodegenerative disorder after Alzheimer's disease (AD) in people older than 65 years” (see abstract). These teachings of Pietrzak indicate the DLB subjects includes both AD subjects and subjects having dementia without AD. 
Pietrzak teaches detecting differentially expressed genes in brain tissue between subjects with DLB and age-matched controls (see Fig. 1-2, Tables 1-2). Pietrzak teaches detecting the gene expressions profiles in DLB revealed 46 differentially expressed (DE) genes that were upregulated in brain samples with Alzheimer's disease pathology (see p 878 col 2 para 2). 
 Particularly, Pietrzak teaches detecting the most strongly downregulated genes including CARNS1 gene expression in DLB subjects (Table 1B pate 877, p 876 col 2 para 4, see below from supplemental Table S1). 
    PNG
    media_image5.png
    130
    975
    media_image5.png
    Greyscale

Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Alkon in determining differentially expressed genes in synchronized skin fibroblasts from subjects between AD and control subjects (e.g. non-ADD), so as to have measured the expressions of ZCWPW2 and PSMB9 (as taught by Loboda), SCG2 (as taught by Stephanie) and CARNS1 (as taught by Pietrzak). Alkon teaches measuring gene expression profiles of a plurality of genes and their association with AD subjects. As described above, Loboda, and Stephanie teach observing a significant gene regulation of particular genes in AD subjects (e.g. two genes by Loboda), indicating a plurality of genes corresponding to AD. In addition, Pietrzak teaches detecting downregulation of CARNS1 gene corresponds to the subject diagnosed with dementia lewy bodies which is most common in Alzheimer's disease in people older than 65 years.  It would have been obvious to have determined the gene expression profiles of particular genes, as taught by Loboda, Stephanie, and Pietrzak in the method of Alkon, because the combination would provide particular genes having the evidence of their significant association with AD, to indicate AD or not AD in the method of diagnosing AD using synchronized skin fibroblasts. Furthermore, SCG2 showed the strongest statistical evidence for its association with Alzheimer's disease (para 0049 of Stephanie). Accordingly, this combination of the teachings of Alkon, in view with Loboda, Stephanie, and Pietrzak, would have yielded predictable results in determining AD to one of ordinary skill in the art before the effective filing date of the invention.
Furthermore, Ikeda teaches determining gene expression (e.g. presenilin 1 mRNA expression) in cultured skin-fibroblasts in living Alzheimer’s disease and human brains taken from postmortem from AD patient by RT-PCR analysis (see abstract, Table 1, p 246 col 1 para 1-2). Ikeda teaches detecting the gene expression levels in skin fibroblasts of AD patients were significantly higher than the gene expression levels in skin fibroblasts of neurological patient without dementia (CTL) (Fig. 4, p 248 col 1 para 2, abstract). Ikeda teaches detecting the gene expression levels in brains of AD patients were significantly higher than the gene expression levels in brains of neurological patient without dementia (CTL) (Fig. 5, abstract, p 248 col 2). Ikeda teaches that the examination of the gene expression level in skin fibroblast may be helpful for the diagnosis of AD (abstract).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have performed the method of Alkon in view of Loboda, Stephane and Pietrzak, in view of the teaching of a gene expression in brain AD is associated with the gene expression in skin fibroblast of AD as taught by Ikea. Ikeda teaches gene expression level in brain sample obtained from AD compared to a control is consistent with the expression pattern in skin fibroblast of AD patients. There would be a reasonable expectation that the expression of SCG2 analyzed by Stephanie, and ZCWPW2 and PSMB9 analyzed by Loboda and CARNS1 analyzed by Pietrzak in brain samples would have a similar gene expression pattern as detected in brains of AD patients. Thus, it would have been obvious for one having skill in the art to have analyzed genes known to be differentially expressed in brain of AD patients (e.g. SCG2, ZCWPW2, PSMB9 and CARNS1) in the skin fibroblast of AD in the method of Alkon in view of Loboda, Stephane and Pietrzak, because gene expression pattern in skin fibroblast corresponds to its expression pattern in the brain, as taught by Ikeda.  

With regard to claims 29-30, Alkon teaches observing the differences between gene expression level of the test cells and the gene expression level of the same gene or genes in the control cells. For example, the level gene expression
detected in the test cells is about 1-fold, 2-fold, 5-fold, 10-fold and 100-fold upregulated or downregulated compared to the control cells (para 0055). This indicates having the differential expression of at least 50% and 100% between corresponding synchronized cells derived from AD patients and those derived from the controls. In addition, Alkon teaches “the method of the invention can be used to distinguish Alzheimer's pathology or dementia from that associated with other forms of dementia, as described above. Thus, this is considered that the controls can be non-ADD. 
With regard to claims 32-33, Alkon teaches the method of measuring the expression levels of a plurality of genes and each gene is associated with differentially expressed between corresponding synchronized cells derived from AD patients and those derived from the controls, as described above (see para 65-68, Table 1-2, claim 1). Alkon further teaches the method of selecting a plurality of genes from the group consisting of at least at least two genes and at least five genes (para 0042). In addition, Alkon, in view of Loboda, Stephanie and Pietrzak, teaches measuring the plurality of genes, at least two genes (e.g.  ZCWPW2, PSMB9, SCG2, and CARNS1) in the method. 
With regard to claims 34-35 (which depend from claim 32), Alkon teaches observing the differences between gene expression level of the test cells and the gene expression level of the same gene or genes in the control cells. For example, the level gene expression detected in the test cells is about 1-fold, 2-fold, 5-fold, 10-fold and 100-fold upregulated or downregulated compared to the control cells (para 0055). Furthermore, the method of Alkon comprises determining a plurality of genes, as previously described in the claims 24 and 32-33). Alkon, in view of Loboda, Stephanie and Pietrzak, teaches measuring the plurality of genes, at least two genes (e.g. ZCWPW2, PSMB9, SCG2, CARNS1) that are significantly associated with AD. Taken together, it would have been obvious to have observed the gene expression of these genes to be differentially expression of at least 50% and 100% between corresponding synchronized skin fibroblasts derived from AD patients and those derived from non-ADD patients.  
With regard to claim 37, the claims recite “wherein measuring the expression level of a gene comprises measuring the number of that gene's RNA transcripts per number of total transcripts”. Alkon teaches using total RNA isolated from the cultured fibroblast cells to perform the gene expression assay (e.g. 5-10 µg of RNA per 106 cells) (para 0066-0067). Furthermore, Alkon also teaches detecting differential expression of genes using serial analysis of gene expression (SAGE). SAGE quantitatively determines the amount of times a small portion of a specific mRNA transcript is expressed (a tag) and the output of SAGE is a list of short sequence tags and the number of times it is observed (para 0054). 

Response to Argument
The response traverses the rejection in prior office action on pages 10-13 of the remarks mailed on 05/18/2022. 
The 103 rejection (Alkon in view of Chirila, Loboda and Stephane) in the prior office action is withdrawn. In this office action, the rejection has been re-written with Alkon in view of Loboda, Stephane, Pietrzak, and Ikeda. 
(A) The response asserts that “The inventors surprisingly discovered that these genes are differentially expressed between synchronized cultured skin cell fibroblasts derived from AD patients and those derived from non-ADD patients. Importantly, it is the differential expression of these defined genes that, at least in part, permits the invention's superior ability to determine whether a patient is afflicted with AD or non-ADD.”

The response asserts that “none of these references, individually or in combination, teaches or suggests the unexpected differential expression in synchronized cultured skin cell fibroblasts of any of the 36 genes enumerated in the claims. Also, none of the references teaches or suggests employing the differential expression of these genes in a method for differentiating AD from non-ADD. In short, the cited references, taken together, fail to teach or even suggest all elements of the claimed methods.”

This response has been thoroughly reviewed but not found persuasive.  The 102 rejection above has been added because the broadest reasonable interpretation of the claim only requires two active method steps.  The claim does not require identifying patients with differentially expressed genes as argued by the response.   
In the interested of compact prosecution, the 103 rejection has been modified to address the invention argued by the response.  The combined teachings of Alkon in view of Loboda, Stephane, Pietrzak, and Ikeda suggests it would have been obvious to have detected differential expression of four recited genes known for having a strong association with AD (i.e. ZCWPW2, PSMB9, SCG2, CARNS1) in synchronized skin fibroblasts derived from a human subject to distinguish AD from non-ADD with a reasonable expectation of success.
(B)	The response refers the declaration, and relevant part of Dr. Chirila’s statements.
The response asserts that one cannot reasonably predict (absent of experimental guidance) whether (1) the gene, differentially expressed between two cells types (i.e. between two disease states) and (2) the gene expression level in which cell (to what degree of the gene expression). For example, expression of CARNS1 in a human skin cell fibroblast derived from a subject having AD to the expression level of that gene in a human skin cell fibroblast from a subject having non-ADD (see page 11 para 5).
The response discusses the effect of the stage of a cell to the expression level of a given gene and unpredictability applies to human skin cell fibroblast derived from AD (see p 12 para 1).
The response asserts that unpredictability of whether or to what degree a particular gene is differentially expressed between a human skin fibroblast from an AD patient and from a non-ADD patient (see p 12 para 2).
This response has been thoroughly reviewed but not found persuasive. The discussion (A) is fully incorporated here. The claims require measuring a gene expression in synchronized skin fibroblasts in a human subject. First, Alkon clearly teaches performing the method to diagnose AD using synchronized skin fibroblasts and predicting differentially expressed genes between AD and the controls. Secondly, the teachings of Alkon include to predict early-stage AD by detecting differential expression of genes (in synchronized skin fibroblasts) in AD pathology or dementia from that associated with other forms of dementia (not AD) (see para 0037). Thirdly, Ikeda teaches that differential gene expression in skin fibroblast in AD is predictable to that of brain in AD with a similar manner (i.e. similar degree of gene expression). Fourthly, recited genes (i.e. ZCWPW2, PSMB9, SCG2, CARNS1) were known for their strong association with AD. In this regard, based on the knowledge learned from the Alkon, Ikeda and other cited reference, one having skill in the art would be to predict a particular gene that is differentially expressed between a human skin fibroblast from an AD patient and from a non-ADD patient with a reasonable expectation of success. 
(C)	The response refers the declaration and further discusses the references (Alkon, Loboda and Stephanie), individually. (see p 12 para 3 through p 13 para 3)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With regard to Alkon, the response asserts that Alkon does not teach specific differential expression of particular genes between human skin fibroblasts derived from AD patients and non-ADD patients; and teaches stimulating PKC epsilon pathway in AD and age-matched control cells. 
This response has been thoroughly reviewed but not found persuasive because Alkon clearly teaches using synchronized skin fibroblasts to determine differential gene expressions in AD patients compared to age-matched control subjects. The teachings of Alkon suggest predicting early-stage AD by detecting differential expression of genes (in synchronized skin fibroblasts) in AD pathology or dementia from that associated with other forms of dementia (not AD) (see para 0037), thus, this is considered performing the method to distinguish gene expression between AD and non-ADD. 
With regard to Stephanie, the response asserts the reference for not teaching the AD- specific differential expression of particular genes, in that it does not teach the differential expression of particular genes between cells (e.g., human skin cell fibroblasts) derived from AD patients and those derived from non-ADD patients; and teaching for a comparison between AD and AC cells rather than a comparison between AD and non-ADD gene expression. 

With regard to Loboda, response asserts the reference for not teaching the 
differential expression of specific genes between human skin cell fibroblasts derived from AD patients and those derived from non-ADD patients; and teaching instead, teaching the differential expression of specific genes between human brain cells derived from different patient populations. In addition, this reference does not teach removing gene expression oscillations (also referred to as gene expression noise) via cell synchronization, and instead teaches the use of cells from post-mortem tissue samples. 

This response directed to Stephanie and Loboda has been thoroughly reviewed but not found persuasive. Stephanie and Loboda teach having a strong correlation of SCG2 gene; and ZCWPW2 and PSMB9, respectively, with AD. The additional reference 
Pietrzak teaches CARNS1 correspond to AD.  Ikeda teaches a correlation between differential gene expression profiles obtained from skin-fibroblast and brains in AD compared to control samples. Thus, one having skill in the art would have motivated to have tested the differential expressions of these genes to diagnose AD patients using synchronized skin-fibroblasts and comparing their expressions with non-ADD in the method of Alkon, and it would have been obvious to have detected have detected differential expressions of SCG2, ZCWPW2 and PSMB9 and CARNS1 in skin-fibroblasts of AD compared to non-ADD, with the reasonable expectation of success because gene expression in brain of AD is predictable to its expression in the skin-fibroblast as taught by Ikeda. 
Accordingly, the 103 rejection has been made with Alkon in view of Loboda, Stephanie, Pietrzak and Ikeda. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634     
                                                                                                                                                                                                   
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 5, 2022